The judgment of the court was pronounced fay
Eustis, C. J.
The appellee lias moved to dismiss this appeal. The judgment appealed from was rendered on the 19th of April, 1848. An appeal was taken on the 29th of April following, returnable on the second Monday of February, 1849, and the bond was filed on the 20th-of July, 1848. The appeal was only filed in this court on the 6th of January, 1851; no adequate legal cause has been assigned for this delay.
The appeal is therefore dismissed, with costs.